The opinion of the court was delivered by
Stiles, J.
This case was commenced for the foreclosure of a street assessment lien, for the improvement of Holly street from Forrest to Harrison. It was in nearly all of its facts exactly like City of New Whatcom v. Bellingham Bay Improvement Co., 9 Wash. 639 (38 Pac. 163); but having been the first case of that series tried there was a judgment for the city. The method of assessing cost of improvement in front of each lot prevailed in this instance as well as the others, and that fact must cause a reversal.
An appeal is made here to sustain the judgment because the agents of the appellants stood by and saw the work being done and did not interfere by injunction. Where juris*379diction has been obtained to do such work by local assessments, acquiescence on the part of the abutting owner may be invoked against a claim of mere irregularities on his part, but no such principle can be applied when the assessment is one not authorized by law, as in this case. Vancouver v. Wintler, 8 Wash. 378 (36 Pac. 378); Howell v. Tacoma, 3 Wash. 711 (29 Pac. 447, 28 Am. St. Rep. 83); Welty, Assessments, § 307; State v. District Court, 29 Minn. 63 (11 N. W. 133).
Judgment reversed and cause remanded for dismissal.
Dunbar, C. J., and Scott, J., concur.